DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-9 and 11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the recitation of “the box for displaying and recording said number and density” renders the claim indefinite because the claim recites the sensor for sensing only at least one of a number of particles and density, and therefore the box would be unable to display and record both of these if only one is sensed. It is suggested that applicant amend the claims to clearly recite that only the sensed value is displayed and recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertaux (US 2016/0116404) in view of Bae et al. (US 2013/0047704, hereafter Bae)
With respect to claim 1, Bertaux teaches a device (system 20, par. 26) for capturing and recording only at least one of fine particles and the density of NOx gases in the air, comprising: a box (housing 25), mountable on the dashboard of a vehicle (par .25), the box including means for displaying and recording; and a sensor (optical sensor 65, par. 27) for sensing only at least one of particles and of the density of NOx gases in the air, able only to count at least one of a number of dust particles or other particles present in the air, of a size between defined values in a volume of air, and density of NOx gases, the box for displaying and recording said at least one of a number of particles and density correlated to a particular measurement location of the sensor (par. 38), the device being configured to function onboard a vehicle. (par. 25-27, 38, Fig. 1A)
Bertaux does not explicitly teach said device is configured to function onboard a moving vehicle, or said sensor may be initialized at certain points of a map with reference to standardized sensors. 

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the device of Bertaux on a moving vehicle, or at certain points of a map, as taught by Bae, in order to acquire geographical data for analysis.
With respect to claim 2, Bertaux, as modified by Bae, teaches said box comprises a screen (display 125) for displaying at least one of said number and density or an acquisition device of at least one of said number and density on a recording medium. (Bertaux, par. 30, Fig. 1A)
With respect to claim 3, Bertaux, as modified by Bae, teaches said sensor is an optical dust sensor designed for detecting and counting the particles in the air. (Bertaux, par. 26-27)
	With respect to claim 4, Bertaux, as modified by Bae, teaches said sensor is mounted on the vehicle in a position favourable for receiving the air to be measured for capturing the at least one of particles and density of NOx gases in the air of the measurement point, being configured to minimize the effect of the movement of air, of the wind and/or of the vehicle's speed. 

	With respect to claim 6, Bertaux, as modified by Bae, teaches all that is claimed, as in the above rejection, except for explicitly teaching a device for evacuating residual air from the sensor before each new measurement, and a device for cleaning the sensor.
	However, it is well known to clean a sensor before each new measurement and therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to include a device for cleaning a sensor in order to ensure that each measurement is accurate.
With respect to claim 7, Bertaux, as modified by Bae, teaches said sensor is mounted on one of a mast of the vehicle, and a moving, telescopic arm, adjustable for orientation and/or height. (Bae, sampling inlet locations par. 39-42)
	With respect to claim 8, Bertaux, as modified by Bae, teaches the device being coupled to a so-called GPS (Global Positioning System) device for combining a localized point display of the density of the particles or nitrogen oxide gases with a GPS geolocation map. (Bae, par. 68-69)
	With respect to claim 9, Bertaux, as modified by Bae, teaches said sensor may be mounted on one of an air intake unit of the engine, an air intake of the passenger compartment, on the roof, on the bonnet of the vehicle, on a mast, on an arm and accessories fixed to the vehicle. (Bae, sampling inlet locations par. 39-42)
With respect to claim 10, Bertaux teaches a method for measuring and displaying only at least one of particles and the density of NOx gases in the air (par. 26-27) by means of at least one sensor (optical sensor 65, par. 27) of at least one of particles and of the density of NOx gases in the air, able to count the number of particles of a size between defined values in a volume of air or the density of NOx gases, and by means of a box mounted on a dashboard of a vehicle (par. 25-27), the box for displaying and recording at least one of said number and 
Bertaux does not teach the device being configured to function onboard the vehicle while it is moving, in which said sensor may be initialized at certain points of a map, with reference to standardized sensors.
Bae teaches a method for measuring and displaying and recording only at least one of fine particles and the density of NOx gases in the air by means of at last one sensor (plurality of particle analyzers, 401-405, par. 57; gas analyzers, 501-503, par. 58) of at least one of particles and of the density of NOx gases in the air, able only to count a number of particles of a size between defined values in a volume of air and the density of NOx gases, and by means of a box mounted on a dashboard of a vehicle (par. 34), a device (data management unit 700, par. 34, 67) for displaying and recording said at least one of said number and density correlated to a defined location, said method comprising acquisition of only said number and density at points of a measurement circuit onboard said vehicle, the device being configured to be mounted and to function onboard a moving vehicle, (par. 34) in which said sensor may be initialized at certain points of a map with reference to standardized sensors. (par. 39, measurements taken at a particular location are considered to teach initializing the sensor at a particular point on a map)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Bertaux to use the device of Bertaux on a moving vehicle, or at certain points of a map, as taught by Bae, in order to acquire geographical data for analysis.
With respect to claims 11-12, Bertaux, as modified by Bae, teaches said sensor may be recalibrated at certain points of the map, with reference to standardized sensors.

	
Response to Arguments
Applicant’s arguments filed March 16, 2021 have been fully considered but they are not persuasive.
In response to applicant’s argument on pages 5-6, that Bertaux does not teach or suggest initializing its sensor at certain points of a map with reference to standardized sensors, the Examiner has agreed that this is not a part of the teaching of Bertaux and has not relied upon Bertaux for teaching this limitation.
It should be noted that Bae teaches using the sensors at various locations. This teaching is considered to be sufficient to teach that the sensors “may be initialized” or “may be recalibrated” at these locations. It is noted that applicant has not positively recited these functions, but merely recited that the sensors may be capable of being used in this manner. Since initialization and recalibration are well-known functions for a variety of sensors, it is considered that the sensors of Bertaux, as modified by Bae, are capable of being used in this manner. If applicant intends to positively claim that the invention performs these functions, it is suggested that applicant amend the claims to clearly indicate that these functions are a part of the invention and not merely an intended use.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JILL E CULLER/            Primary Examiner, Art Unit 2853